


114 SCON 20 : Recognizing and honoring the 25th anniversary of the date of enactment of the Americans with Disabilities Act of 1990.
U.S. Senate
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS
1st Session
S. CON. RES. 20
IN THE HOUSE OF REPRESENTATIVES

July 29, 2015
Referred to the Committee on Education and the Workforce, and in addition to the Committees on Transportation and Infrastructure, the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

CONCURRENT RESOLUTION
Recognizing and honoring the 25th anniversary of the date of enactment of the Americans with Disabilities Act of 1990.
 
 
Whereas, July 26, 2015, marks the 25th anniversary of the date of enactment of the Americans with Disabilities Act of 1990 (referred to in this preamble as the ADA);  Whereas the ADA has been one of the most significant and effective civil rights laws passed by Congress; 
Whereas prior to the date of enactment of the ADA, individuals with disabilities were too often denied the opportunity to fully participate in society due to intolerance, misunderstanding, ignorance, or unfair stereotypes;  Whereas the dedicated efforts of passionate and courageous disability rights advocates served to awaken Congress and the people of the United States to the discrimination and prejudice that individuals with disabilities face; 
Whereas Congress worked in a bipartisan manner to craft legislation to make discrimination against individuals with disabilities illegal;  Whereas Congress passed the ADA, and President George Herbert Walker Bush signed the ADA into law on July 26, 1990; 
Whereas the purpose of the ADA is to fulfill the goals of opportunity, independent living, integration, and economic self-sufficiency for individuals with disabilities who live in the United States;  Whereas the ADA— 
(1)prohibits employers from discriminating against qualified individuals with disabilities;  (2)requires that State and local governmental entities accommodate qualified individuals with disabilities; 
(3)requires a place of public accommodation to take reasonable steps to ensure that the goods and services it provides are accessible to individuals with disabilities; and  (4)requires new trains and buses to be accessible to individuals with disabilities; 
Whereas the ADA has played a historic role in allowing more than 55,000,000 individuals in the United States who have disabilities to better participate in society by removing barriers to employment, transportation, public services, telecommunications, and public accommodations;  Whereas the ADA has served as a model for disability rights in other countries; 
Whereas every individual in the United States, not just those with disabilities, benefits from the accommodations that have become commonplace since the passage of the ADA, including curb cuts at street intersections, ramps for access to buildings, and other accommodations that provide access to public transportation, stadiums, telecommunications, voting machines, and websites;  Whereas 25 years after the date of enactment of the ADA, it remains a crucial tool, as children and adults with disabilities still experience barriers that interfere with their full participation in mainstream life in the United States; 
Whereas 25 years after the date of enactment of the ADA, individuals in the United States who have disabilities are twice as likely to live in poverty than individuals without disabilities, and individuals with disabilities continue to experience high rates of unemployment and underemployment;  Whereas 25 years after the date of enactment of the ADA and 16 years after the Supreme Court issued the decision in Olmstead v. L.C., many individuals with disabilities still live and work in segregated and institutional settings because of a lack of access to support services that would allow such individuals to live and work in their community; 
Whereas 25 years after the date of enactment of the ADA, the ADA remains a crucial tool for individuals with disabilities who experience barriers to accessability in telecommunications and information technologies; and  Whereas the United States has a responsibility to welcome back and create opportunities for the tens of thousands of working-age veterans who have been wounded in action or have suffered injuries or illnesses related to their service in the Global War on Terror: Now, therefore, be it 
 
That Congress— (1)recognizes and honors the 25th anniversary of the date of enactment of the Americans with Disabilities Act of 1990; 
(2)salutes everyone whose efforts contributed to the enactment of the Americans with Disabilities Act of 1990;  (3)encourages everyone in the United States to celebrate the advancement of freedom and the expansion of opportunity made possible by the enactment of the Americans with Disabilities Act of 1990; and 
(4)pledges to continue to work on a bipartisan basis to support opportunity, independent living, economic self-sufficiency, and the full participation of individuals in the United States who have disabilities.  Passed the Senate July 28, 2015.Julie E. Adams,Secretary 